Title: To Thomas Jefferson from David Humphreys, 18 August 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 18 Aug. 1791. He writes chiefly to send duplicate of resolution of States General concerning tea.—Spanish decree respecting strangers so vague three different constructions said to have been given by Spanish ministry. Recently several foreign mechanics have applied to him about going to America and possibility of success there. On threshing harvest in Portugal, wheat crop is much smaller than anticipated, hence demand for wheat and corn from U.S. will increase. Harvest in some parts of France and Spain turned out indifferently.—When he ordered French gazettes, he did not know the expense. From French frontiers they pay same postage as letters, that for four sent herewith amounting to nearly 2 dollars. There is no other mode of obtaining them. He mentions this so TJ “may not be disappointed in the contingent expense.” He will continue to “forward them to the Office of foreign Affairs” unless directed to the contrary.
